Judgment, Supreme Court, New York County (Carol Berkman,' J.), rendered November 17, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence to .establish that the defendant used force in an effort to prevent or to overcome one complainant’s resistance to defendant’s retention of the stolen property and that defendant caused physical injury (People v Thomas, 226 AD2d 120, lv denied 88 NY2d 887). We see no reason to disturb the jury’s credibility determinations concerning the manner in which the complainant was injured.
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.